PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,614,612
Issue Date: 7 Apr 2020
Application No. 16/004,348
Filing or 371(c) Date: 9 Jun 2018
Attorney Docket No. 4218.E87US1

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the renewed petition under 37 CFR 1.78(c) and (e), filed August 1, 2022, to accept an unintentionally delayed claim under 35 U.S.C. 119(e) and 120 for the benefit of priority to the prior-filed applications listed in the concurrently filed Application Data Sheet (ADS).

The petition under 37 CFR 1.78(c) and (e) is DISMISSED.

Title II of the Patent Law Treaties Implementation Act of 2012 amended the last sentence of 35 U.S.C. 119(e)(1) to delete the phrase “during the pendency of the application.” In view of this amendment, a reissue application is not required to add or correct a benefit claim under 35 U.S.C. 119(e) after a patent has been granted on an application filed on or after November 29, 2000. A petition under 37 CFR 1.78 to accept an unintentionally delayed claim, along with a request for a Certificate of Correction under 37 CFR 1.323, may be filed to add or correct a benefit claim under 35 U.S.C. 119(e) to a prior-filed provisional application. This has always been the case with respect to adding or correcting a benefit claim under 35 U.S.C. 120.

The present application matured into Patent No. 10,614,612 on April 7, 2020. 

Under certain conditions as specified below, a Certificate of Correction can still be used to correct: 

(A) 	the failure to make reference to a prior application; or 
(B) 	an incorrect reference to a prior application. 

The following conditions must be satisfied: 

(A) 	all requirements set forth in 37 CFR 1.78(a)(1) must have been met in the application which became the patent to be corrected; 
(B) 	it must be clear from the record of the patent and the parent application(s) that priority is appropriate (see MPEP § 211et seq.); and 
(C) 	a grantable petition to accept an unintentionally delayed claim for the benefit of a prior application must be filed, including a petition fee. 

If all the above-stated conditions are satisfied, a Certificate of Correction can be used to amend the patent to make reference to a prior application, or to correct an incorrect reference to the prior application. 

A petition for acceptance of a claim for late priority under 37 CFR 1.78(c) and 1.78(e) is only applicable to those applications in which a proper benefit claim is filed after the expiration of the period specified in 37 CFR 1.78(a)(4) and 1.78(d)(3). 
 	
The petition under 37 CFR 1.78(c) and 1.78(e) must be accompanied by:  


(1) 	the reference required by 35 U.S.C. 120 and 119(e) and 37 CFR 1.78(d)(2) and 1.78(a)(3) of the prior-filed application, which must be filed in an Application Data Sheet;
(2) 	the petition fee set forth in § 1.17(m); and
(3)  	a statement that the entire delay between the date the claim was due under 37 CFR 1.78(d)(3) and 1.78(a)(4) and the date the claim was filed was unintentional.  The Director may require additional where there is a question whether the delay was unintentional.

This petition lacks (1) above. The reference in the ADS and the content of the draft certificate of correction are not acceptable because Application No. 15/659,618’s benefit chain ends with Application No. 15/615,037.  Application No. 15/659,618’s benefit chain does not reach back to prior-filed Application Nos. 62/354,755, 62/408,730, and 15/009,442.

With respect to the reference in the ADS:  Per MPEP 211.01(b)    Claiming the Benefit of a Nonprovisional Application  II.    BENEFIT CLAIMS TO MULTIPLE PRIOR APPLICATIONS:

    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

Sometimes a pending application is one of a series of applications wherein the pending application is not copending with the first filed application but is copending with an intermediate application entitled to the benefit of the filing date of the first application. If applicant wishes that the pending application have the benefit of the filing date of the first filed application, applicant must, besides making reference to the intermediate application, also make reference to the first application. See Sticker Indus. Supply Corp. v. Blaw-Knox Co., 405 F.2d 90, 160 USPQ 177 (7th Cir. 1968) and Hovlid v. Asari, 305 F.2d 747, 134 USPQ 162 (9th Cir. 1962). The reference to the prior applications must identify all of the prior applications and indicate the relationship (i.e., continuation, divisional, or continuation-in-part) between each nonprovisional application in order to establish copendency throughout the entire chain of prior applications. 

There is no limit to the number of prior applications through which a chain of copendency may be traced to obtain the benefit of the filing date of the earliest of a chain of prior copending applications. See In re Henriksen, 399 F2.d 253, 158 USPQ 224 (CCPA 1968).  However, appropriate references must be made in each intermediate application in the chain of prior applications (emphasis added).

The benefit information in this application cannot be corrected until the benefit information in Application No. 15/659,618 is corrected via petition. A new petition under 37 CFR 1.78(c) and (e) is required in Application No. 15/659,618 because the petition under 37 CFR 1.78(c) and (e), filed July 11, 2022 was granted on July 22, 2022. Petitioner only claimed benefit of Prior Application Nos. 62/408,730 and 15/615,037. The benefit chain did not include prior-filed Application Nos. 62/354,755, 62/408,730, and 15/009,442. This application cannot reach back to prior-filed Application Nos. 62/354,755, 62/408,730, and 15/009,442 unless Application No. 15/659,618 claims benefit of those applications.

In Application No. 15/659,618, petitioner should file a new petition under 37 CFR 1.78(c) and (e) (with petition fee), a proper ADS including the reference required by 35 U.S.C. 120 and 119(e) and 37 CFR 1.78(d)(2) and 1.78(a)(3) of the prior-filed applications, and a proper draft certificate of correction correcting both the front page of the Letters Patent and the CROSS-REFERENCE TO RELATED CASES section of the specification and another $160 certificate of correction fee. 

Once Application No. 15/659,618 is corrected to include a benefit claim to prior-filed Application Nos. 62/354,755, 62/408,730, and 15/009,442, then petitioner should file a renewed petition under 37 CFR 1.78(c) and (e) in this application, requesting that the Office reconsider the August 1, 2022 ADS and the August 1, 2022 draft certificate of correction.

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

Registered users may file via EFS-Web.


Telephone inquiries may be directed to the undersigned at (571) 272-3230.

/SHIRENE W BRANTLEY/Attorney Advisor, OPET